DETAILED ACTION
This office action is responsive to claims 1 - 20 filed on August 11, 2020 in this application Myers, U.S. Patent Application No. 16/990,174 (Filed August 11, 2020) claiming priority to Myers, U.S. Patent Application No. 16/196,321 (Filed November 20, 2018) (“Myers”).  
Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/1/2022 and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. The references listed therein have been considered, and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claims 1, 9, and 15 are rejected on the ground of obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,747,655.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘655 Patent anticipates the claims of the instant Application, as shown below.
16/990,174
10,747,655
1, 9, 15. A computer system for testing a user interface (UI), the computer system comprising: processor hardware; and memory hardware including: a test creation module configured to obtain testing parameters, wherein the testing parameters include (i) a location at which the UI can be accessed and (ii) criteria for a goal associated with the UI, wherein the criteria for a goal is matching of a particular text string; a test execution module configured to (i) obtain a state of the UI based on the location and (ii) set a current position to a predetermined location within the UI; and an analysis module configured to: analyze a designated state of the UI; in response to determining that the designated state satisfies the criteria for the goal, output a success indicator; and in response to determining that the designated state of the UI does not satisfy the criteria for the goal, determine a set of possible submit, link, or entry actions based on UI submit, link, or entry elements within the designated state and set the outcome to the set of possible submit, link, or entry actions, wherein the test execution module is configured to: provide a state of the UI to the analysis module and receive the output from the analysis module; in response to the received output being the set of possible submit, link, or entry actions: select an action from the set of possible submit, link, or entry actions, wherein the action is associated with a first UI element; execute the selected action; identify a point of the first UI element; update a test distance based on (i) coordinates of the point and (ii) coordinates of the current position; set the current position to the point; supplement test data with (i) the selected action and (ii) the set of possible submit, link, or entry actions, in response to the received output being the success indicator, store the test distance and the test data in a collection of completed tests; and determine a shortest path to the goal in the UI based on the collection of completed tests.
1.  A computer system for testing a user interface (UI), the computer system comprising: processor hardware and memory hardware including: a test creation module configured to obtain testing parameters, wherein the testing parameters include (i) a location at which the UI can be accessed and (ii) criteria for a goal associated with the UI, wherein the criteria for a goal is matching of a particular text string; a test execution module configured to (i) obtain a state of the UI based on the location and (ii) set a current position to a predetermined location within the UI; and an analysis module configured to: analyze a designated state of the UI, in response to determining that the designated state satisfies the criteria for the goal, output a success indicator, and in response to determining that the designated state of the UI does not satisfy the criteria for the goal, determine a set of possible submit, link, or entry actions based on UI submit link, or entry elements within the designated state and set the outcome to the set of possible actions, wherein the test execution module is configured to: provide a state of the UI to the analysis module and receive the output from the analysis module, in response to the received output being the set of possible actions: select an action from the set of possible actions, wherein the action is associated with a first UI element, execute the selected action, identify a point of the first UI element, update a test distance based on (i) coordinates of the point and (ii) coordinates of the current position, set the current position to the point, and supplement test data with (i) the selected action and (ii) the set of possible actions, in response to the received output being the success indicator, store the test distance and the test data in a collection of completed tests, determine a shortest path to the goal in the UI based on the collection of completed tests; 


2.	Dependent claims 2-8, 10-14, and 16-20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 10,747,655.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipates the claims of the instant Application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites a test creation module configured to obtain testing parameters, wherein the testing parameters include (i) a location at which the UI can be accessed and (ii) criteria for a goal associated with the UI, wherein the criteria for a goal is matching of a particular text string; a test execution module configured to (i) obtain a state of the UI based on the location and (ii) set a current position to a predetermined location within the UI; and an analysis module configured to: analyze a designated state of the UI; in response to determining that the designated state satisfies the criteria for the goal, output a success indicator; and in response to determining that the designated state of the UI does not satisfy the criteria for the goal, determine a set of possible submit, link, or entry actions based on UI submit, link, or entry elements within the designated state and set the outcome to the set of possible submit, link, or entry actions, wherein the test execution module is configured to: provide a state of the UI to the analysis module and receive the output from the analysis module; in response to the received output being the set of possible submit, link, or entry actions: select an action from the set of possible submit, link, or entry actions, wherein the action is associated with a first UI element; execute the selected action; identify a point of the first UI element; update a test distance based on (i) coordinates of the point and (ii) coordinates of the current position; set the current position to the point; supplement test data with (i) the selected action and (ii) the set of possible submit, link, or entry actions, in response to the received output being the success indicator, store the test distance and the test data in a collection of completed tests; and determine a shortest path to the goal in the UI based on the collection of completed tests, covers performance of the limitation that can be performed in the mind or by pen and paper, but for the recitation of generic computer components.
That is, other than reciting generic computer components and pre-solution data gathering steps nothing in the claim elements precludes the UI analysis steps from practically being performed in the mind.  For example, but for the generic computer components and pre-solution data gathering steps, the steps recited in the claims encompass a user using a computer as a tool to manually determine UI element distances.  MPEP § 2106.04(a)(2)(III)(C) states “Claims can recite a mental process even if they are claimed as being performed on a computer” when the claim “is merely using a computer as a tool to perform the concept.”  MPEP § 2106.04(a)(2)(III)(C)(3).  The obtaining of testing parameters and state steps, as drafted, represents routine pre-solution data gathering activity and does not preclude the abstract idea from being practically performed in the mind.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the pre-solution activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite additional steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2 – 8 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 9– 20 are rejected for substantially similar reasoning as claims 1 – 8 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										December 3, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199